DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the array of teeth" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the array of teeth" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Patent No. 6,059,140) in view of Shepley (U.S. Pub. No. 20100019110).
Regarding Claim 1, Hicks discloses a beverage holder with an insulating sleeve configured to hold a beverage container.  Hicks does not disclose a magnetic mount configured to magnetically secure the insulating sleeve with the beverage container therein to a ferromagnetic support structure, the magnetic mount comprising an exterior housing located outside the insulating sleeve and on a lateral wall of the insulating sleeve; at least one magnet carried by the exterior housing and located outside of the insulating sleeve; an interior backing located on an interior of the insulating sleeve and fastened to the exterior housing through the insulating sleeve; and the exterior housing and the interior backing sandwiching a portion of the lateral wall of the insulating sleeve therebetween.  However, Shepley teaches a magnetic mount 10 (figure 1; paragraph 19 and 22) configured to magnetically secure the insulating sleeve with the beverage container therein to a ferromagnetic support structure (functional language), the magnetic mount comprising an exterior housing 40 (figure 1) located outside the insulating sleeve and on a lateral wall of the insulating sleeve (figure 1; when combined with Hicks); at least one magnet 47 (Figure 1) carried by the exterior housing and located outside of the insulating sleeve (figure 1; when combined with Hicks); an interior backing30 (Figure 1) located on an interior of the insulating sleeve and fastened to the exterior housing through the insulating sleeve (figure 1; when combined with Hicks); and the exterior housing and the interior backing sandwiching a portion of the lateral wall of the insulating sleeve therebetween (figure 1; when combined with Hicks).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks to include a magnetic mount, as taught by Shepley, in order to hold/support the beverage holder on various surfaces.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733